F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                        August 7, 2006
                               TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                      Clerk of Court

 HERM AN L. ADAM SON,
             Plaintiff-Appellant,                       No. 05-5195
 v.                                             (D.C. No. 05-CV -404-CV E)
 M ICHA EL C LIN G MA N ,                               (N .D. Okla.)
 Administration of the State of
 Oklahoma W orker’s Compensation
 Court; JAM ES S. PO RTER, Judge of
 State of O klahoma W orker’s
 Compensation Court; KIM BERLY E.
 W EST, M agistrate Judge, Judge of
 State of O klahoma W orker’s
 C om pensation C ourt; JO H N N .
 M A CK EN ZIE, A ttorney at Law;
 DENNIS F. SEACAT, Attorney at
 Law ; D O N WY A TT, A ttorney at Law,
             Defendants-Appellees.



                          OR D ER AND JUDGM ENT *


Before K ELLY, M cK AY, and LUCERO, Circuit Judges.




      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore

ordered submitted without oral argument.

      M r. Adamson was injured on the job while driving through Oklahoma in

September 1991. He now seeks relief under 42 U.S.C. § 1983 against the

individuals involved in resolving the resulting workman’s compensation claim:

M ichael Clingman, the administrator for the Oklahoma W orker’s Compensation

Court at the time of M r. Adamson’s claim; James Porter, a former judge for the

Oklahoma W orker’s Compensation Court who took jurisdiction over M r.

Adamson’s claim; Kimberly W est, another former judge for the Oklahoma

W orker’s Compensation Court who took jurisdiction over M r. Adamson’s claim;

Dennis Seacat, M r. Adamson’s attorney; Don W yatt, M r. Adamson’s attorney;

and John M acKenzie, attorney for M r. Adamson’s employer and his employer’s

insurance company. He claims that the defendants violated his Fifth, Sixth,

Seventh, and Fourteenth Amendment rights and seeks $1 million from each

defendant. The district court granted M r. Adamson permission to proceed in

form a pauperis.

      The district court, sua sponte, dismissed M r. Adamson’s complaint under

28 U.S.C. § 1915(e). Section 1915(e) allows the district court to dismiss an in

form a pauperis proceeding if, at any time, “the court determines that . . . the

action . . . is frivolous or malicious; fails to state a claim on which relief may be

granted; or seeks monetary relief against a defendant who is immune from such

                                           -2-
relief.” In this case, the district court provided two grounds for § 1915(e)

dismissal of M r. Adamson’s claim: (1) that the defendants had immunity from a

§ 1983 claim; and (2) that the claim was barred by the statute of limitations.

Opinion and Order, 3-6 (N .D. Okla. Sept. 19, 2005).

      W e have carefully reviewed the briefs of A ppellant and Appellee (M r.

W yatt was the only defendant to file a brief), the record on appeal, and the district

court’s order. For substantially similar reasons to those laid out by the district

court in its September 19, 2005, order, we AFFIRM the district court’s dismissal

of M r. Adamson’s claim.

                                                Entered for the Court



                                                M onroe G. M cKay
                                                Circuit Judge




                                          -3-